                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF KENTUCKY
                    NORTHERN DIVISION AT COVINGTON


CIVIL ACTION NO. 2:18-cv-75 (WOB-CJS)


LISA MEIMAN                                            PLAINTIFF

VS.                 MEMORANDUM OPINION AND ORDER

AETNA LIFE INS. CO.                                    DEFENDANT


  Plaintiff, Lisa Meiman, filed suit against Defendant, Aetna Life

Insurance, under the Employee Retirement Income Security Act, 29

U.S.C. § 1001    et seq., after Aetna terminated the long-term

disability benefits it had been paying her for over ten years.

Meiman seeks to recover the denied benefits, plus prejudgment

interest, and asks the Court to clarify her rights to future

benefits. (Doc. 1, ¶¶ 5, 30).

  This matter is now before the Court on Plaintiff’s Motion for

Judgment on the Administrative Record. (Doc. 45). Deciding that

Motion requires the Court to determine whether Aetna correctly

found that Meiman could perform a “reasonable occupation” as

defined by the terms of the Disability Plan. Considering the

medical evidence’s consensus that she can perform sedentary work

with minor accommodations and a 2016 transferable skills analysis

that provides examples of sedentary occupations that meet the

Plan’s wage requirements, the Court concludes that Aetna was
correct in denying benefits and finds that Plaintiff’s Motion

should be DENIED.

  I.   Factual and Procedural Background

  Lisa Meiman, now fifty-four years old, was employed with Delta

Airlines for around fifteen years until multiple knee injuries

forced her to take long-term disability. (AR 607, 703, 740, 1674).

Meiman first injured her right knee in 2003 and underwent a partial

medial meniscectomy soon after the injury and an osteochondral

autograft transfer procedure in March 2005. (AR 670, 718, 731-32,

848, 970, 1002). Meiman then injured her left knee in late-November

2005 while assisting a customer in a wheelchair. (AR 731-32). After

her left-knee injury, a doctor restricted Meiman to sedentary work

activity. (AR 629-31). Aetna approved Meiman’s initial disability

claim in June 2006 when it found that she could not perform the

demands of her “own occupation” as a ticket agent (medium work).

(AR 349).

  Ongoing treatment for those knee injuries led Aetna to conclude

on multiple occasions between December 2006 and October 2016 that

Meiman could not perform “any reasonable occupation” as defined by

the terms of the Plan. In March 2006, orthopedic surgeon Dr. Angelo

J. Colosimo diagnosed joint space narrowing, otherwise known as

osteoarthritis, in Meiman’s right knee. (AR 859). About a year

later, Meiman had a third surgery on her right knee. (AR 732,

1002). In a September 2007 follow-up visit, Dr. Colosimo noted

                                 2
that Meiman would remain restricted to working four to six hours

per day until she had a left-knee arthroscopy as her left knee was

also showing signs of osteoarthritis. (AR 848).

    Shortly after the September follow up, Aetna conducted its first

transferable skills analysis to find examples of sedentary jobs

that Meiman could perform that also paid a wage greater than sixty

percent of Meiman’s adjusted pre-disability earnings. (AR 1628-

30).1 While the transferable skills analysis identified potential

jobs, a subsequent labor market survey indicated that the available

jobs failed to meet the Plan’s wage requirement. (AR 1622). As

such, Aetna again found Meiman disabled. (Id.).

    Dr. Colosimo continued to deem Meiman disabled, but in late-

September 2007 and October 2007, she saw two doctors who both found

that   she   could   perform   light   work.   (AR   718-27,   731-35).

Accordingly, Aetna conducted a second transferable skills analysis

in February 2008 to identify potential jobs. (AR 1613-17). Aetna

identified one such example occupation. (AR 1613, 1615-16). But a

subsequent labor market survey concluded that the potentially



1    Adjusted    Predisability    Earnings    are   defined    as:
“[P]redisability earnings plus any increase made on each January
1, starting on the January 1 following 12 months of a certified
period of disability. The increase on each such January 1 will be
by the percentage increase in the Consumer Price Index, rounded to
the nearest tenth; but not by more than 10%.” (AR. 45).
Essentially, under the terms of the Plan, Meiman must be able to
work a job with a pay rate of at least 60% of what she was making
at the time she took disability and that required pay rate
increases based on the above terms.
                                   3
available positions did not meet the Plan’s wage requirements, so

Aetna again found Meiman disabled. (Id.).

  Meiman underwent the left-knee arthroscopy procedure in November

2008. (AR 806-07). And in November 2009, Dr. Colosimo indicated

that Meiman could perform most of the physical requirements of

sedentary   work   for   up    to   six    hours   per   day.    (AR    592).   An

administrative law judge for the Social Security Administration

felt differently and in April 2013 found that Meiman could perform

full-time sedentary work with a few additional restrictions. (AR

1501-11). In July 2013, Dr. Colosimo noted that Meiman had received

injections in her knees due to reported swelling, pain, and

weakness, but he also noted that her radiographs “did not look

horrible.” (AR 1470, 1522-23). While he found that Meiman could

perform the physical requirements of sedentary work, he without

explanation concluded that she was still disabled. (Id.). Shortly

after this visit, an internal nurse reviewer for Aetna reviewed

the records and determined that Meiman could work full time. (AR

305).

  As a consequence, Aetna conducted a third transferable skills

analysis in February 2014 to identify potential occupations. (AR

132-35, 1430-32). The analysis identified four sample occupations

that Meiman could possibly perform that also met the Plan’s wage

criteria.   (AR    1431).     The   sample    occupations       were,   however,

considered only fair or potential matches for Meiman. (Id.). Aetna

                                       4
therefore continued to pay disability benefits and did not conduct

a labor market survey as it had done in the past. (Id.).

  In October 2015, a new claim representative took over Meiman’s

claim. The new representative contacted Meiman, and while he noted

that Aetna had not yet identified alternative gainful occupations

she   could   perform,   he   discussed   a   more   favorable   July   2015

attending physician statement from Dr. Colosimo with her. (AR 68).

That attending physician statement found that Meiman could perform

the physical requirements of sedentary work with some additional

restrictions, but again, and without explanation, insisted that

she was permanently disabled. (AR 68, 1022-23).

  Dr. Colosimo’s practice of issuing cursory disabling opinions

continued, and in a capabilities and limitations worksheet from

January 2016, he once again indicated without explanation that

Meiman could perform the physical requirements of sedentary work

for only six hours per day. (AR 1305). An internal nurse reviewer

for Aetna who examined the worksheet felt that there was no medical

evidence suggesting that Meiman could not work a full eight hours.

(AR 166). In March 2016, Meiman’s claim representative contacted

her and informed her that Aetna was unsure as to why Dr. Colosimo

had limited her to only six hours of work and explained to her

that if Aetna could determine that she could work eight hours and

identify gainful employment, then she would no longer be eligible

for benefits. (AR 66). During this conversation, Meiman revealed

                                    5
that she could lift items like a gallon of milk and that she helped

with her kids, cooked dinner, and that she had been asked by her

town’s mayor to serve on the city board for code adjustment

appeals. (Id.).

  Shortly after this conversation, Aetna conducted two rounds of

surveillance on Meiman. Surveillance from April 19 through April

21, 2016, revealed that Meiman neither moved in a guarded manner

nor used any visible assistive devices. (AR 1221-22). She was seen

walking up and down the stairs of her deck, walking her dog,

walking around her backyard, and watering her plants using a hose.

(Id.). Meiman was also seen bending to pick up items from the

ground, wheeling the garbage bin to the end of the driveway, and

driving to pick-up takeout food. (Id.). The second round of

surveillance from June 6, 8, and 9, 2016, showed Meiman driving,

walking to her mailbox, sitting on her front porch steps, and

walking with her child to a nearby elementary school. (AR 1212-

13).

  Soon after the surveillance, in July 2016, Meiman underwent an

independent medical examination with Dr. V. James Sammarco, a

board-certified orthopedic surgeon. (AR 1205-1210). Dr. Sammarco

found that her knee arthritis was the only ailment affecting her

ability to work. (Id.). After reviewing the surveillance video,

Dr. Sammarco stated that Meiman’s reported symptoms were in “stark

contrast” to what she was seen doing in the video. (AR 1208-09).

                                 6
Dr. Sammarco concluded that Meiman could perform the physical

requirements of medium work and could work a full eight-hour day.

(AR 1208-10). Aetna then commissioned a fourth transferable skills

analysis based on Dr. Sammarco’s findings. (AR 1202-03). This 2016

analysis identified five potential occupations that Meiman could

perform that also met the adjusted wage requirements. (Id.). Three

of the example occupations were sedentary, one was light, and one

was   medium.      (Id.).   The   three   sedentary          occupations     were    all

clerical jobs that would require Meiman to perform record keeping

and customer-service-related tasks. (Id.). Aetna did not conduct

a labor market survey.

  Having      determined     that   Meiman      could       perform   a   “reasonable

occupation,” Aetna terminated Meiman’s benefits in October 2016.

(AR     349-51).    Meiman    appealed        the   termination         decision     and

submitted      a    vocational      assessment,         a     functional     capacity

evaluation, and additional medical records from Dr. Colosimo’s

office in support of her appeal. (AR 895-97). While these three

pieces of evidence weaken Dr. Sammarco’s finding that Meiman could

perform medium work, all three of them concede that she can perform

full-time sedentary work.

  First, though Dr. Colosimo disagreed with Dr. Sammarco’s opinion

based    on   x-rays   that    showed     moderate      to     severe     joint    space

narrowing in Meiman’s knees, he had already found that she could

perform eight hours of sedentary work with minor accommodations.

                                          7
(Compare AR 469-71, with AR 1015-16). Second, though Meiman’s

functional capacity evaluation noted a reduced range of motion and

reduced hip and knee strength, it too conceded that she can perform

eight   hours   of   sedentary   work.   (AR   970).   Finally,   Meiman’s

vocational assessment identifies potential occupations that are

sedentary in nature. (AR 1032-33).

  Meiman’s vocational assessment provides a useful summary of her

career. (Id.). The summary states that she spent eleven years

working for Disney in operations and training where she taught

employees how to operate attractions. (Id.). Meiman also worked

with Delta as a gate agent, ticket agent, baggage handler, and

reservation scheduler for around fifteen years. (Id.). She spent

six of her years with Delta doing customer service training where

she taught classes in customer service and baggage handling. (Id.).

Meiman’s vocational assessment, nevertheless, proceeds to attack

Aetna’s 2016 transferable skills analysis by insisting that there

are no available jobs similar to the positions identified in

Aetna’s 2016 analysis. (AR 1034-36). It also opines that Meiman is

only qualified for entry-level jobs that pay between $10 and $12

per hour due to her long absence from the workforce. (Id.).

  Aetna also gathered new evidence throughout the appeals process

in the form of an independent review of the medical records and a

response to the review from Dr. Colosimo. (AR 498-505). Dr. Priya

Swamy, who is board certified in pain medicine and physical

                                    8
medicine and rehabilitation, conducted the independent medical

review. (Id.). The review dismissed many of the restrictions found

in earlier opinions and determined that the only restriction the

record supported was limiting Meiman’s walking to thirty minutes

per hour for four hours a day. (AR 503-04). Although Dr. Colosimo’s

response    letter      noted   moderate   to   severe   osteoarthritis,    he

concluded that Meiman could return to a sedentary position so long

as she could take short breaks to stretch and did not have to stand

for more than one to two hours with a break every thirty minutes

or walk for prolonged periods. (AR 462-66).

  Aetna upheld its decision to deny benefits after reviewing

Meiman’s three pieces of evidence, Dr Swamy’s independent review,

and Dr. Colosimo’s response. (AR 403-404). Aetna did, however,

retract its initial conclusion that Meiman could perform medium

work and on appeal concluded only that she could perform full-time

sedentary work. (Id.). Relying on its 2016 transferable skills

analysis, it found that there were viable sedentary occupations

available that also paid an average wage in excess of the Plan’s

adjusted wage requirement. (Id.).

  II.   Standard of Review and Analysis

        a. The Court Reviews This Matter De Novo

  A challenge to an ERISA plan’s denial of benefits is “reviewed

under   a   de   novo    standard   unless   the   benefit   plan   gives   the

administrator or fiduciary discretionary authority to determine

                                       9
eligibility for benefits or to construe the terms of the plan.”

Kalish v. Liberty Mut./Liberty Life Assurance Co. of Bos., 419

F.3d 501, 505-06 (6th Cir. 2005) (quoting Firestone Tire & Rubber

Co. v. Bruch, 489 U.S. 101, 115 (1989)). Most ERISA plans, like

the one here, contain an explicit grant of discretionary authority

(AR 29), thereby triggering “the highly deferential arbitrary and

capricious standard of review.” Evans v. UnumProvident Corp., 434

F.3d   866,   875   (6th   Cir.   2006) (internal   quotation   marks   and

citation omitted). This case is, however, unique. Despite that the

Plan grants Aetna discretionary authority, Aetna has stipulated to

the Court conducting a de novo review of its decision. (Doc. 21);

cf. (Doc. 45 at 18; Doc. 47 at 19). Thus, the Court reviews Aetna’s

benefits determination de novo.

  When applying a de novo standard in the ERISA context, the role

of the reviewing court “is to determine whether the administrator

. . . made a correct decision” under the terms of the Plan. Hoover

v. Provident Life and Acc. Ins. Co., 290 F.3d 801, 808-09 (6th

Cir. 2002) (quoting Perry v. Simplicity Eng’g, 900 F.2d 963, 966-

67 (6th Cir. 1990)). The administrator’s decision is accorded no

deference or presumption of correctness. Id. at 809. The review is

limited to the record before the administrator and the court must

determine whether the administrator properly interpreted the Plan

and whether the insured was entitled to benefits under the Plan.

Id.

                                     10
  The claimant bears the burden of proving that she is entitled

to benefits. Javery v. Lucent Techs., Inc. Long Term Disability

Plan, 741 F.3d 686, 701 (6th Cir. 2014). The burden remains

exclusively on a claimant even after benefits have been awarded.

Miller v. Metropolitan Life Ins. Co., 925 F.2d 979, 985-86 (6th

Cir. 1991). “Once a claimant is no longer able to prove disability

under the Plan’s terms, benefits are no longer payable.” Nicolai

v. Aetna Life Ins. Co., No. 08-CV-14626, 2010 WL 2231892, at *6

(E.D. Mich. June 3, 2010).

       b. Analysis

  Meiman   must   show   that   she    cannot   perform   “any   reasonable

occupation” as defined by the Plan in order to establish her right

to long-term disability benefits. The Plan defines reasonable

occupation as any gainful activity for which you are, or may

reasonably become, fitted by education, training, or experience;

and which results in; or can be expected to result in; an income

of more than 60% of your adjusted predictability earnings,” which

in this case is $19.24 per hour. (AR 47, 1200).

  Meiman argues that she cannot perform gainful activity because

she is functioning below a sedentary level due to her moderate to

severe osteoarthritis. Meiman insists that the weakness, pain, and

swelling in her knees makes it extremely difficult for her to use

the stairs; impossible for her to sit for more than forty-five

minutes at a time and for more than five hours in an eight hour

                                      11
day;    impossible   for    her   to    stand    more     than      two   hours;   and

impossible for her to kneel, crouch, stoop, or crawl. (Doc. 45 at

19-24; Doc. 49 at 5-10). Meiman considers Aetna’s 2016 transferable

skills    analysis    untrustworthy          because     it   was    based   on    Dr.

Sammarco’s report that she could perform medium work, implying

that the sedentary jobs the report identified failed to account

for her chronic pain and the above-mentioned restrictions. (Doc.

45 at 20, 24-26).

  While Meiman is certainly limited by her arthritis and chronic

knee pain, her argument that she is functioning below a sedentary

level is belied by the record. Meiman’s argument overlooks the

fact that the occupations identified in Aetna’s 2016 transferable

skills analysis need only be illustrative of the type of work that

she can perform and not examples of specific jobs available to her

that meet all of her individual needs. See Curry v. Eaton Corp.,

400 F. App’x 51, 70 (6th Cir. 2010).

  The    argument    also   fails      to    discredit    the    multiple    medical

opinions stating that she can perform sedentary work with only a

handful of minor restrictions. Most of the evidence suggesting

that Meiman is disabled comes from the office of her attending

physician Dr. Colosimo. Several of those opinions state that Meiman

can meet the physical demands of sedentary work, but without

explanation declare that she cannot work an eight-hour day and is

permanently disabled. These opinions are vague, and there is no

                                            12
requirement that Aetna fully credit them so long as they are

considered equally alongside the other evidence. Napier v. Harford

Life Ins. Co., 282 F. Supp.2d 531, 538 (E.D. Ky. 2003) (citing

Black and Decker Disability Plan v. Nord, 538 U.S. 822, 828-30

(2003)).

  Aetna equally weighed and fairly considered all the evidence.

Meiman’s disabling evidence is overshadowed by the most recent

medical    evidence,     which    includes       notes    from      her   attending

physician, Dr. Colosimo, stating she can perform eight hours of

sedentary work so long as she can take short breaks to stretch and

avoid prolonged periods of standing or walking. The disabling

evidence    also     conflicts    with    the    additional         evidence    Aetna

obtained during the appeals process, including a report from an

independent medical evaluator and a response from Dr. Colosimo.

Those two pieces of evidence led Aetna to retract its initial

medium-work conclusion and instead find that Meiman could perform

only sedentary work. Moreover, Aetna’s final decision and the

recent     medical     evidence       align     with     the    Social       Security

Administration’s finding that Meiman could perform sedentary work

with only minor accommodations. Connelly v. Standard Ins. Co., 663

F. App’x 414, 417 (6th Cir. 2016) (finding that the Social Security

Administration’s      denial     of   benefits     weighs      in    favor     of   the

reasonableness of the insurer’s decision).



                                         13
  Meiman must prove that she is disabled. Likas v. Life Ins. Co.

of N. Am., 347 F. App’x 162, 167 (6th Cir. 2009). And she cannot

overcome the fact that the medical opinions and other evidence,

including    her    own    vocational     assessment,   coalesce   on     the

conclusion   that    she    can   perform   sedentary   work   with     minor

accommodations. The sedentary positions identified in Aetna’s 2016

transferable skills analysis are clerical in nature and therefore,

from a physical performance standpoint, reasonable examples of the

work Meiman can perform.

  Meiman next argues that, even if she could perform a sedentary

occupation, she is still disabled because there are no occupations

available to her based on her training, education, and experience

that also pay a reasonable wage as defined by the Plan. Meiman

first points out that Aetna had a past practice of identifying

jobs using a transferable skills analysis and then continuing to

pay benefits because a subsequent labor market survey revealed

that there was not a viable labor market for the jobs identified.

Indeed, Aetna concluded on at least two occasions that Meiman could

perform sedentary or light work and yet continued to pay benefits

due to a dearth of available jobs that met the Plan’s wage

requirements.

  Meiman argues that it was unreasonable for Aetna to abandon its

past practice of performing a labor market survey and to rely

solely on its 2016 transferable skills analysis. This argument

                                     14
fails because there is no requirement, under the Plan or Sixth

Circuit law, that Aetna perform a labor market survey. See Judge

v. Metro. Life Ins. Co., 710 F.3d 651, 661-63 (6th Cir. 2013);

Douglas v. Gen. Dynamics Long Term Disability Plan, 43 F. App’x

864, 869 (6th Cir. 2002). The only legal or contractual requirement

in this instance is that Aetna have evidence that identifies

representative     jobs     that    meet     the     Plan’s        adjusted   wage

requirement.    See   Morris   v.   American       Electric    Power    Long-Term

Disability Plan, 399 F. App’x 978, 984 (6th Cir. 2010) (observing

that plan administrator must have rational reason for denying

approved benefits). The 2016 transferable skills analysis is such

evidence.

     Meiman nevertheless contends that the 2016 transferable skills

analysis provides neither an accurate nor a reasonable depiction

of the labor market and is, therefore, fundamentally flawed. (Doc.

45 at 30-35). Meiman attempts to highlight these flaws by pointing

to    the   vocational    assessment   she    submitted       on    appeal.   That

vocational assessment concludes that Meiman would be restricted to

entry-level labor jobs such as packing, factory work, material

handling, or other sedentary jobs such as working at a call center,

as a telemarketer, or as a “routine office clerk helper.” (AR

1037). The assessment’s entry-level-work conclusion is undermined

by Meiman’s eleven-year career with Disney in operations where she

trained other employees, and her fifteen-year career with Delta

                                       15
where she worked in customer service roles that required her to

teach customer service classes. Meiman has also been asked by her

town’s mayor to serve on a local board. While Meiman has been out

of the workforce for a while, her prior experience and current

social activities suggest that she possesses skills that qualify

her for jobs beyond packing boxes and telemarketing.

  Meiman’s       assessment    considers        the    sedentary     positions

identified in the 2016 transferable skills analysis inapposite

because the jobs were unrelated to her prior work and were based

on listings in the out-of-date Dictionary of Occupational Titles.

However, the Dictionary of Occupational Titles can be an acceptable

source for providing illustrative jobs. Osborne v. Hartford Life

and Accident Ins. Co., 465 F.3d 296, 299 (6th Cir. 2006); Tobin v.

Hartford Life & Accident Ins. Co., 233 F. Supp. 3d 578, 583 (W.D.

Mich. 2017) (finding that plan administrator’s use of Dictionary

of Occupational Titles was not arbitrary and capricious where its

summary of duties was consistent with claimant’s summary of her

own job performance). Further, the example occupations cited by

Aetna need only be illustrative of the type of work Meiman can

perform. Curry, 400 F. App’x at 70; Schmidlkofer v. Directory

Distrib. Assoc., Inc., 107 F. App’x 631, 633 (6th Cir. 2004)

(noting   that    many     courts     have   upheld    plan   administrator’s

interpretation     of    occupation    as    meaning   a   general   occupation

rather than a particular position with a particular employer).

                                        16
  The three jobs Aetna identified all fall under the broader

heading of production, planning, and expediting clerks in the

Dictionary of Occupational Titles. The general skills required to

perform the sixty-one jobs listed under the heading appear to be

in accord with Meiman’s experience in the airline and amusement

park industries. For example, the specific jobs listed in Aetna’s

2016 analysis require general planning ability as well as the

ability to complete work orders, make personnel assignments, place

orders for materials, and complete cost reports. Such skills appear

in harmony with Meiman’s past work where she was relied upon to

make flight reservations, schedule travel, teach employees how to

operate amusement park rides, train employees in customer service,

and handle baggage and ticketing related issues. Meiman has thus

failed to prove that the occupations Aetna identified “require

skills that she could not reasonably acquire at [her] age and

experience level.” Leppert v. Liberty Life Assur. Co. of Boston,

661 F. App’x 425, 439 (6th Cir. 2016).

  Finally, Meiman takes issue with how Aetna’s 2016 transferable

skills analysis calculated the wage paid by the three example

occupations. (Doc. 45 at 31-33). To calculate the wage paid,

Aetna’s 2016 analysis took an average of the wages paid for all

sixty-one of the jobs listed under the heading of production,

planning, and expediting clerks in the Dictionary of Occupational

Titles. The average wage for all sixty-one jobs under the heading

                                17
was $23.71 per hour, which is $4.47 in excess of the $19.24

required by the terms of the Plan. Meiman points to her vocational

assessment as evidence that the jobs available to her only pay

between $10 and $12 per hour. But her argument has two flaws.

First, because Meiman’s assessment only considered entry-level

jobs, it ignored her work history suggesting she is capable of

more skilled work in customer service and employee training.

Second, Meiman’s assessment eschews an analysis based on the

Department of Labor’s economic data and opts for a more anecdotal

approach. Its wage-related conclusions are primarily supported by

a search of the wages paid by entry-level jobs posted on Career

Builder’s website.

  Meiman also challenges the wage calculation by arguing that she

can only perform the occupations listed under the production and

planning heading that a have a specific vocational preparation

level of three or less. The specific vocational preparation level

is an estimate of the time it takes to learn the skills required

for a job, e.g., level three and four jobs are considered semi-

skilled and require skills that take between one and six months to

learn. (AR 1201-02).

  Only sixteen of the sixty-one occupations listed under the

production and planning heading have a preparation level of three

or less. (AR 1055-56). Meiman’s argument implies that the average

wage data includes the wages for higher skilled jobs that likely

                                18
pay a higher wage and consequently inflate the average wage to

$23.71. While intuitive, Meiman’s argument overlooks the fact that

Aetna’s 2016 transferable skills analysis lists two positions with

a higher preparation level (level 4) as good matches and that she

has performed semi-skilled work in the past. (AR 1200-02). If the

higher vocational preparation level of four is used, as opposed to

level three, Meiman would be skilled enough to perform twenty-nine

of the sixty-one jobs under the heading, making it unlikely that

the average wage for the jobs at Meiman’s skill level would fall

below the Plan’s $19.24 adjusted wage requirement. The average

wage for the positions under the relevant heading is, after all,

$4.47 over the $19.24 wage required by the Plan.

     While Meiman argues that Aetna changed course and denied her

benefits for no good reason, Aetna did nothing in an unreasonable

or    improper   manner.   Multiple   sources,    including      Meiman’s   own

vocational assessment, agree that she can perform sedentary work

with     reasonable   accommodations.      Some   recent    evidence   (e.g.,

surveillance reports, an independent medical examination, and an

independent review) suggests that she can do more. While Aetna

paid benefits for several years because it could not identify jobs

that met the Plan’s adjusted wage requirement, economic conditions

and labor markets change, and Aetna has presented evidence of such

change with its 2016 transferable skills analysis. And as discussed

above,    Meiman’s    vocational   assessment     fails    to   undermine   the

                                      19
reliability of that analysis. Consequently, Meiman has failed to

prove that she is incapable of performing any reasonable occupation

as defined by the Plan.

  III. Conclusion

  For the above reasons, Meiman’s Motion for Judgment on the

Administrative Record (Doc. 45) is therefore DENIED and Aetna’s

decision to deny benefits AFFIRMED. A separate judgment shall enter

concurrently herewith.

   This 5th day of November, 2019.




                                20
